DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 12-22, are pending in this application.
Claims 1-11, are deleted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
To ascertain the applicable extraction agents (EA), one must perform experiments, which requires reading the specification and other external sources into the claims contrary to several precedent decisions by the US courts. There is no evidence the EAs could be produced and if made no evidence they would work as asserted. If the EAs are the same as cited in claim 16, such would make claims 15-16 duplicates, which cannot be in the same application under the US patent practice.  By deleting claim 15, the rejection would be overcome.

Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 12-22, are rejected under 35 U.S.C. 103(a) as being unpatentable over Dong et al., ACS Omega (2018) vol. 3, pp. 4974-85 (published 5/7/18) in view of Mitsubishi Gas Chem. Co. JP (1997) CN 1 149 055 A (equivalent KR 970010759) and Ogawa et al., EP 0 867 434 A1. 
Applicant claims a process of making dioxolane comprising reacting ethylene glycol with formaldehyde and methanol in the presence of at least one catalyst. The products are purified/separated by phase transfer distillation with an organic extracting agent: recovery steps. The by-products or distillate is recycled.  In preferred embodiments, applicant claimed embodiments of the recovery and/or the recycling steps (claims 13-14, 19-20); inherent properties of methanol (claims 21-22); inherent properties of the extracting agent (claim 15) and specific extracting agents are claimed (claims 16-18). 
Determination of the scope and content of the prior art (MPEP 2141.01 
Dong et al., teach a process of making dioxolane comprising reacting ethylene glycol with formaldehyde and methanol in the presence of at least one catalyst. See the entire document, particularly the abstract, tables 1-2.
Mitsubishi Gas Chem. Co. traches a process of making dioxolane, wherein water is removed from the product by phase separation through distillation and solvent extraction. The process produced dioxolane in high yield. See ISR of PCT/EP2019/061773.
Ogawa et al., teach a process of making dioxolane, wherein recovery of the product is performed by similar recovery processes. See examples 4 and 5 at cols. 13-14. See the entire document, particularly the abstract, figs. 1-2.
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and that of Dong et al., is that Applicant claims recovery steps after the product was made.  
The difference between the instant invention and that of Mitsubishi Gas Chem. Co. and Ogawa et al., is that the prior arts did not add methanol to the starting reagents. 
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from the knowledge of those of ordinary skill in the art: one of ordinary skill must necessarily recover the product after it was formed and doing so is a routine practice in the art. For example, Mitsubishi Gas Chem. Co. and Ogawa et al. 
Under the US patent practice recovery per se after the product is formed is uninventive, it must be claimed with other significant steps, Ex parte Deutschmann, 114 USPQ 556 (1957).  
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
In the instant, it is not beyond the ordinary skill of a Scientist to use conventional techniques of separating a product from waste or byproducts and/or practice conventional techniques of recycling. For example, Mitsubishi Gas Chem. Co. JP (1997) and Ogawa et al. Such are deemed inventions of reasoning not of creativity, KSR, supra.
Under the US patent practice inherent property is not a limitation of a product or compound. See In re Best, 562 F.2d 1252; 195 USPQ 430 (CCPA, 1977), Titanium Metals Corp. v Banner, 778 F.2d 775 (Fed. Cir. 1985), Continental Can Co. v Monsanto Co., 948 F.2d 1264 (Fed. Cir. 1991), In re Cruciferous Sprout Litig., 301 F.3d 1343 (Fed. Cir. 2002), In re Crish, 393 F.3d 1253 (Fed. Cir. 2004).   
Double Patenting Rejection
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101, which states, “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 12-22, are provisionally rejected under the judicially created doctrine of double patenting as being directed to the same invention as set forth in claims 12-22, of U.S. Application No. 17/056,750. In claim 13, methanol is withdrawn below feed stream in column 40 or at the top of column 40. The steps accomplished the same objectives are therefore deemed equivalents under the US patent practice. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
December 29, 2021